             Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 1 of 27



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 GABRIEL TRINIDAD and LUDWIN
 GABRIEL              ARREAGA               FUENTES,
 individually and on behalf of others similarly                       COMPLAINT
 situated,

                                    Plaintiffs,             COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
                  -against-

 SEO'S CAFE CORP. (D/B/A 33 GOURMET                                     ECF Case
 DELI), IN HWA SEO, KEVIN SEO, HANS
 SEO, and LUCY DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Gabriel Trinidad and Ludwin Gabriel Arreaga Fuentes , individually and on

behalf of others similarly situated (collectively, “Plaintiffs”), by and through their attorneys,

Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against Seo's Cafe

Corp. (d/b/a 33 Gourmet Deli), (“Defendant Corporation”), In Hwa Seo, Kevin Seo, Hans Seo,

and Lucy Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as follows:

                                          NATURE OF ACTION

        1.     Plaintiffs are former employees of Defendants Seo's Cafe Corp. (d/b/a 33 Gourmet

Deli), In Hwa Seo, Kevin Seo, Hans Seo, and Lucy Doe.

        2.      Defendants own, operate, or control a deli, located at 157 W. 33rd Street, New York,

NY 10001 under the name “33 Gourmet Deli”.
            Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 2 of 27



       3.     Upon information and belief, individual Defendants In Hwa Seo, Kevin Seo, Hans

Seo, and Lucy Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the deli as a joint or unified

enterprise.

       4.     Plaintiffs were employed as a cook and a delivery worker at the deli located at 157

W. 33rd Street, New York, NY 10001.

       5.     Plaintiff Arreaga ostensibly was employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to organizing sodas and other soft drinks, cleaning dishes, pots, pans, utensils and other

items, peeling potatoes, accommodating all the deliveries including alcoholic beverages and

vegetables, cleaning the bathroom, folding cardboards, cleaning the general area such as the tables

and seats, cleaning the stairway (hereafter the “non-tipped duties”).

       6.     At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that they worked.

       7.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.     Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.     Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.




                                                 -2-
            Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 3 of 27



       10.     Defendants ostensibly employed and accounted for Plaintiff Arreaga as a delivery

worker in their payroll, but in actuality his duties required a significant amount of time spent

performing the non-tipped duties alleged above.

      11.      Plaintiff Arreaga and all other tipped workers were paid above the tip-credit rate but

below the minimum wage rate by Defendants.

       12.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Arreaga’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       13.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Arreaga’s actual duties in payroll records by designating him as a delivery

worker instead of a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Arreaga at the minimum wage rate and enabled them to pay him above the tip-credit rate but below

the minimum wage rate.

       14.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       15.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       16.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New



                                                 -3-
            Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 4 of 27



York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        17.   Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

        18.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a deli located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                            PARTIES

                                             Plaintiffs

        20.   Plaintiff Gabriel Trinidad (“Plaintiff Trinidad” or “Mr. Trinidad”) is an adult

individual residing in Bronx County, New York.

        21.   Plaintiff Trinidad was employed by Defendants at 33 Gourmet Deli from

approximately April 18, 2017 until on or about March 30, 2018.

        22.   Plaintiff Ludwin Gabriel Arreaga Fuentes (“Plaintiff Arreaga” or “Mr. Arreaga”) is

an adult individual residing in Bronx County, New York.



                                                -4-
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 5 of 27



       23.   Plaintiff Arreaga was employed by Defendants at 33 Gourmet Deli from

approximately July 2017 until on or about January 4, 2019.

                                            Defendants

       24.   At all relevant times, Defendants owned, operated, or controlled a deli, located at 157

W. 33rd Street, New York, NY 10001 under the name “33 Gourmet Deli”.

       25.   Upon information and belief, Seo's Cafe Corp. (d/b/a 33 Gourmet Deli) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 157 W. 33rd Street, New York, NY 10001.

       26.   Defendant In Hwa Seo is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant In Hwa Seo is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant In Hwa Seo

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       27.   Defendant Kevin Seo is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Kevin Seo is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Kevin Seo

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the




                                                -5-
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 6 of 27



schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       28.   Defendant Hans Seo is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Hans Seo is sued individually in

his capacity as a manager of Defendant Corporation. Defendant Hans Seo possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation.

He determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       29.   Defendant Lucy Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Lucy Doe is sued individually in

her capacity as a manager of Defendant Corporation. Defendant Lucy Doe possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation.

She determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                 FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

       30.   Defendants operate a deli located in the Midtown West section of Manhattan in New

York City.

       31.   Individual Defendants, In Hwa Seo, Kevin Seo, Hans Seo, and Lucy Doe, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.



                                               -6-
            Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 7 of 27



          32.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          33.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to

herein.

          34.    Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201

et seq. and the NYLL.

          35.    In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          36.    Upon information and belief, Individual Defendants In Hwa Seo and Kevin Seo

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,




                                                    -7-
            Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 8 of 27



                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          37.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law.

          38.    Defendants had the power to hire and fire Plaintiffs, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiffs’ services.

          39.    In each year from 2017 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

          40.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the deli

on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          41.    Plaintiffs are former employees of Defendants who were employed as a cook and

ostensibly as a delivery worker. However, Plaintiff Arreaga, who ostensibly was employed as a

delivery worker, spent over 20% of his time performing the non-tipped duties stated above.

          42.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).



                                                    -8-
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 9 of 27



                                    Plaintiff Gabriel Trinidad

       43.   Plaintiff Trinidad was employed by Defendants from approximately April 18, 2017

until on or about March 30, 2018.

       44.   Defendants employed Plaintiff Trinidad as a cook.

       45.   Plaintiff Trinidad regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       46.   Plaintiff Trinidad’s work duties required neither discretion nor independent

judgment.

       47.   Throughout his employment with Defendants, Plaintiff Trinidad regularly worked in

excess of 40 hours per week.

       48.   From approximately April 18, 2017 until on or about August 2017, Plaintiff Trinidad

worked from approximately 6:00 a.m. until on or about 3:30 p.m., 5 days a week and from

approximately 8:00 a.m. until on or about 1:00 p.m., 1 day a week (typically 52.5 hours per week).

       49.   From approximately September 2017 until on or about March 30, 2018, Plaintiff

Trinidad worked from approximately 6:00 a.m. until on or about 3:00 p.m., 5 days a week

(typically 45 hours per week).

       50.   Throughout his employment, Defendants paid Plaintiff Trinidad his wages in cash.

       51.   From approximately April 18, 2017 until on or about August 2017, Defendants paid

Plaintiff Trinidad a fixed salary of $800 per week.

       52.   From approximately September 2017 until on or about March 30, 2018, Defendants

paid Plaintiff Trinidad a fixed salary of $650 per week.

       53.   Plaintiff Trinidad’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.



                                               -9-
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 10 of 27



       54.   For example, Defendants required Plaintiff Trinidad to work an additional 30 minutes

past his scheduled departure time five days a week, and did not pay him for the additional time he

worked.

       55.   Defendants never granted Plaintiff Trinidad any breaks or meal periods of any kind.

       56.   Plaintiff Trinidad was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected

his actual hours worked.

       57.   Defendants required Plaintiff Trinidad to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       58.   Furthermore, on several occasions, Defendants required Plaintiff Trinidad to sign

blank documents.

       59.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Trinidad regarding overtime and wages under the FLSA and NYLL.

       60.   Defendants did not provide Plaintiff Trinidad an accurate statement of wages, as

required by NYLL 195(3).

      61.    Defendants did not give any notice to Plaintiff Trinidad, in English and in Spanish

(Plaintiff Trinidad’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      62.    Defendants required Plaintiff Trinidad to purchase “tools of the trade” with his own

funds—including three knives, three or four pants and five hats.

                            Plaintiff Ludwin Gabriel Arreaga Fuentes

       63.   Plaintiff Arreaga was employed by Defendants from approximately July 2017 until

on or about January 4, 2019.



                                               - 10 -
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 11 of 27



         64.   Defendants ostensibly employed Plaintiff Arreaga as a delivery worker.

         65.   However, Plaintiff Arreaga was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

         66.   Although Plaintiff Arreaga ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

         67.   Plaintiff Arreaga regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         68.   Plaintiff Arreaga’s work duties required neither discretion nor independent judgment.

         69.   Throughout his employment with Defendants, Plaintiff Arreaga regularly worked in

excess of 40 hours per week.

         70.   From approximately July 2017 until on or about November 2017, Plaintiff Arreaga

worked from approximately 7:00 a.m. until on or about 5:15 p.m., Mondays through Fridays and

from approximately 8:00 a.m. until on or about 2:00 p.m., on Saturdays (typically 57.25 hours per

week).

         71.   From approximately November 2017 until on or about January 4, 2019, Plaintiff

Arreaga worked from approximately 7:00 a.m. until on or about 4:15 p.m., Mondays through

Fridays (typically 46.25 hours per week).

         72.   Throughout his employment, Defendants paid Plaintiff Arreaga his wages in cash.

         73.   From approximately July 2017 until on or about November 2017, Defendants paid

Plaintiff Arreaga a fixed salary of $500 per week.

         74.   From approximately November 2017 until on or about May 2018, Defendants paid

Plaintiff Arreaga a fixed salary of $480 per week.




                                                - 11 -
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 12 of 27



       75.   From approximately May 2018 until on or about January 4, 2019, Defendants paid

Plaintiff Arreaga a fixed salary of $500 per week.

       76.   Plaintiff Arreaga’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       77.   For example, Defendants required Plaintiff Arreaga to work an additional 15 minutes

past his scheduled departure time five days a week, and did not pay him for the additional time he

worked.

       78.   Defendants never granted Plaintiff Arreaga any uninterrupted breaks or meal periods.

       79.   Plaintiff Arreaga was never notified by Defendants that his tips were being included

as an offset for wages.

       80.   Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Arreaga’s wages.

       81.   Defendants withheld a portion of Plaintiff Arreaga’s tips; specifically, on

approximately three occasions, Defendants required Plaintiff Arreaga to share his tips with deli,

non-tipped, workers.

       82.   Plaintiff Arreaga was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected

his actual hours worked.

       83.   Defendants required Plaintiff Arreaga to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       84.   Furthermore, on a number of occasions, Defendants required Plaintiff Arreaga to sign

a document, the contents of which he was not allowed to review in detail.




                                               - 12 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 13 of 27



       85.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Arreaga regarding overtime and wages under the FLSA and NYLL.

       86.   Defendants did not provide Plaintiff Arreaga an accurate statement of wages, as

required by NYLL 195(3).

      87.    Defendants did not give any notice to Plaintiff Arreaga, in English and in Spanish

(Plaintiff Arreaga’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      88.    Defendants required Plaintiff Arreaga to purchase “tools of the trade” with his own

funds—including one bicycle, one helmet, one chain, one air pump for tires, and maintenance and

repairs of bicycle.

                            Defendants’ General Employment Practices

      89.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      90.    Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      91.    Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      92.    Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.



                                               - 13 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 14 of 27



      93.    Defendants required Plaintiff Arreaga and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      94.    Plaintiff Arreaga and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      95.    Plaintiff Arreaga’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general deli work with duties, including the non-tipped

duties described above.

      96.    Plaintiff Arreaga and all other tipped workers were paid above the tip-credit rate but

below the minimum wage rate by Defendants.

      97.    However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Arreaga’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      98.    New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      99.    In violation of federal and state law as codified above, Defendants classified Plaintiff

Arreaga and other tipped workers as tipped employees, and paid them at a rate that was above the

tipped-credit rate but below the minimum wage rate, when they should have classified them as

non-tipped employees and paid them at the minimum wage rate.




                                               - 14 -
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 15 of 27



      100.   Defendants failed to inform Plaintiff Arreaga who received tips that Defendants

intended to take a deduction against Plaintiff Arreaga’s earned wages for tip income, as required

by the NYLL before any deduction may be taken.

      101.   Defendants failed to inform Plaintiff Arreaga who received tips, that his tips were

being credited towards the payment of the minimum wage.

      102.   Defendants failed to maintain a record of tips earned by Plaintiff Arreaga who worked

as a delivery worker for the tips he received.

      103.   Defendants unlawfully misappropriated charges purported to be gratuities received

by Plaintiff Arreaga, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      104.   Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the

tip credit and pay them the full hourly minimum wage.

      105.   Defendants    willfully disregarded          and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      106.   Defendants required Plaintiffs to sign blank documents or documents the contents of

which they were not allowed to review in detail, in order to release their weekly wages and on

several other occasions as well.

      107.   Defendants paid Plaintiffs their wages in cash.

      108.   Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.



                                                 - 15 -
           Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 16 of 27



      109.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      110.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      111.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      112.    Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

§195(3).

      113.    Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address



                                               - 16 -
           Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 17 of 27



if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                           FLSA COLLECTIVE ACTION CLAIMS

      114.    Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on

behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      115.    At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at

a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records, as required under the FLSA.

      116.    The claims of Plaintiffs stated herein are similar to those of the other employees.

                                  FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      117.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      118.    At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d).

      119.    Defendants had the power to hire and fire Plaintiffs (and the FLSA Class Members),

controlled the terms and conditions of their employment, and determined the rate and method of

any compensation in exchange for their employment.



                                                - 17 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 18 of 27



      120.   At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      121.   Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       122. Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      123.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      124.   Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                SECOND CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      125.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      126.   Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate

of pay for each hour worked in excess of forty hours in a work week.

      127.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      128.   Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      129.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                               - 18 -
        Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 19 of 27



     130.   At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

     131.   Defendants had the power to hire and fire Plaintiffs, controlled the terms and

conditions of their employment, and determined the rates and methods of any compensation in

exchange for their employment.

     132.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

     133.   Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

     134.   Plaintiffs were damaged in an amount to be determined at trial.

                               FOURTH CAUSE OF ACTION

                    VIOLATION OF THE OVERTIME PROVISIONS

                        OF THE NEW YORK STATE LABOR LAW

     135.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

     136.   Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

     137.   Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

     138.   Plaintiffs were damaged in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

              VIOLATION OF THE SPREAD OF HOURS WAGE ORDER



                                              - 19 -
           Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 20 of 27



                    OF THE NEW YORK COMMISSIONER OF LABOR

      139.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      140.    Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in

violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      141.    Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      142.    Plaintiffs were damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      143.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      144.    Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      145.    Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION



                                                - 20 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 21 of 27



                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      146.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      147.   With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      148.   Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                EIGHTH CAUSE OF ACTION

                            RECOVERY OF EQUIPMENT COSTS

      149.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      150.   Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      151.   Plaintiffs were damaged in an amount to be determined at trial.

                                 NINTH CAUSE OF ACTION

                 UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                             OF THE NEW YORK LABOR LAW



                                                - 21 -
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 22 of 27



        152.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        153.   At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

        154.   New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the

gratuities received by an employee, or retaining any part of a gratuity, or any charge purported to

be a gratuity, for an employee.

        155.   Defendants unlawfully misappropriated a portion of Plaintiffs’ tips that were received

from customers.

        156.   Defendants knowingly and intentionally retained a portion of Plaintiffs’ tips in

violations of the NYLL and supporting Department of Labor Regulations.

        157.   Plaintiffs were damaged in an amount to be determined at trial.

                                   TENTH CAUSE OF ACTION

                  VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

        158.   Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        159.   Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        160.   Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:




                                                 - 22 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 23 of 27



        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;




                                               - 23 -
          Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 24 of 27



        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

        (q)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;




                                                  - 24 -
         Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 25 of 27



       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       March 19, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 25 -
Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 26 of 27
Case 1:19-cv-02433-JMF Document 1 Filed 03/19/19 Page 27 of 27
